Citation Nr: 0708616	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-19 156	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to an earlier effective date for increased 
compensation due to dependency.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2003 and August 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Cleveland, Ohio, and Newark, New Jersey, respectively.  In 
April 2006, the Board remanded the claims for further 
development of the evidence and readjudication.  

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claims for an increased rating for 
PTSD and a TDIU, these claims are being REMANDED once again 
to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part 
concerning these claims.  The Board, however, will adjudicate 
his remaining claim for an earlier effective date for 
increased compensation due to dependency. 


FINDINGS OF FACT

1. The veteran filed his original claim for service 
connection for PTSD in December 2000 (see VA Form 21-526); it 
contained information regarding his marital status. 

2.  In July 2001, he submitted another application for 
service connection for PTSD (VA Form 21-526); the form stated 
that he had a wife with whom he lived with on and off due to 
marital problems.

3. In September 2002, the RO granted his claim for service 
connection for PTSD and assigned an initial rating of 50 
percent retroactively from December 2000.
 
4. In the September 2002 award letter, the RO requested that 
the veteran complete and submit a VA Form 21- 686c, 
Declaration of Status of Dependents.

5. The first VA Form 21-686c contained in the claims folder 
was not received until August 9, 2004.


CONCLUSION OF LAW

An effective date prior to September 1, 2004, for payment of 
additional compensation benefits based on having a dependent 
is not assignable. 38 U.S.C.A. §§ 1115, 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.31, 3.204, 3.400, 3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent a VCAA notice letter in May 2006. This 
letter provided him with notice of the evidence necessary to 
support his claim that was not on record at the time the 
letter was issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The May 2006 VCAA letter also specifically 
requested that he submit any evidence in his possession 
pertaining to this claim.  Thus, the content of this letter 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The question of whether the veteran is entitled to an 
earlier effective date for increased compensation due to 
dependency is a "downstream issue," or, in other words, an 
issue arising from his original claim for increased 
compensation.  During the pendency of this appeal, on March 
3, 2006, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the 
effective date of an award.  Dingess/Hartman  v. Nicholson, 
19 Vet. App. 473, 484-486 (2006).  Specifically, with regard 
to the effective date, the Court stated that VA "must notify 
the claimant that the effective date of an award of service 
connection and any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability was 
submitted, or on the day after the veteran's discharge from 
service if the claim that is the basis for which service 
connection is awarded is submitted within one year after 
discharge."  Id. at 488, citing Wright v. Gober, 10 Vet. 
App. 343, 347 (1997).  In this case, the veteran was 
provided this information in the May 2006 VCAA letter.  So 
this letter satisfied the notice requirements specified in 
Dingess/Hartman.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  This timing requirement also applies to the elements 
of the claim that relate to the effective date assigned.  
Dingess, 19 Vet. App. at 489.  But in situations such as 
this, the Court has clarified that where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not necessarily have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced. 
Id. at 492, citing Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Here, the May 2006 VCAA notice letter provided the veteran 
with ample opportunity to respond before the October 2006 
supplemental statement of the case (SSOC), wherein the RO 
adjudicated his claim for an earlier effective date based on 
the additional evidence that had been obtained since the 
initial decision in question.  In August 2006, he responded 
by indicating he did not have an additional evidence or 
information to substantiate his claim (see his VCAA Notice 
Response).  So under these circumstances, the Board finds he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim by VA, and thus, 
essentially cured the error in the timing of notice.  Id.  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a).  In sum, the 
record reflects that the facts pertinent to the claim have 
been developed to the extent possible and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. 
§ 5110(n).  Regarding additional compensation for dependents, 
the effective date will be the latest of the following dates:  
(1) date of claim; (2) date the dependency arises; (3) 
effective date of the qualifying disability rating provided 
evidence of dependency is received within a year of 
notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

In December 2000, the veteran filed a claim for service 
connection for PTSD 
(see VA Form 21-526).  In July 2001, since no action had been 
taken, he submitted another application (VA Form 21-526).  In 
the July 2001 application, he stated that he lived on and off 
with his wife because they were having marital problems.  In 
September 2002, the RO granted his claim for service 
connection for PTSD and assigned an initial 50 percent rating 
retroactively from December 2000.  In the letter accompanying 
the award, the RO stated, "Before we can pay additional 
benefits for your dependent(s), send us the following:  VA 
Form 21-686c, 'Declaration of Status of Dependents.'  Please 
fill out every blank on the form which applies to you."  He 
was told that VA might be able to pay him from the date his 
claim was received, if the information was received within 
one year of the letter.  He was also informed that if the 
information was not received within one year of the letter, 
then he would only be paid from the date the evidence was 
received.  The RO enclosed a copy of VA Form 21-686c with the 
letter.

In August 2004, the RO received a Declaration of Status of 
Dependents (VA Form 21-686c) from the veteran, in which he 
certified that he had a wife and provided additional details 
regarding their marriage.  This form was received almost two 
years after the RO requested the information.  

The veteran believes he is entitled to additional 
compensation for his wife from December 2000 - the date 
compensation for PTSD was established up until he and his 
wife divorced in September 2004 (see his October 2004 notice 
of disagreement (NOD)).  

The veteran became entitled to additional compensation for 
his wife in December 2000, the effective date for the 50 
percent disability rating.  38 C.F.R. § 3.4(b)(2).  When the 
veteran was asked to submit additional information in the 
September 2002 letter accompany the rating decision, he did 
not do so.  Thus, even though December 2000 is the effective 
date of the qualifying disability rating under 38 C.F.R. § 
3.401(b)(1)(3), the veteran did not submit, within a year of 
notification of the rating action awarding the 50 percent 
rating, information regarding his marital status that was 
requested by the RO.

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

The Board finds that the RO's request for a Declaration of 
Status of Dependents (VA Form 21-686c) was reasonable 
considering the circumstances of this case.  The veteran's 
claim was initially received in December 2000 and then 
resubmitted in July 2001.  His disability compensation was 
not awarded until September 2002 - over a year after he last 
reported that he had a wife.  Bare in mind that he reported 
that he was living on and off with his wife due to marital 
problems.  So in the ensuing 14 months it took to the RO to 
process his claim, it was not unreasonable to question 
whether his marital status had changed.  It is immaterial 
that the veteran's marital status had not changed; it is only 
sufficient that the RO needed to certify his current marital 
status in order to award him additional compensation.  

The RO was not obligated to begin paying additional benefits 
for the veteran's wife based solely on the information 
provided in the December 2000 claim or July 2001 application.  
The veteran was required to follow through with specific 
information after VA compensation benefits were awarded to 
him, as required by law.  He failed to so.

As more than a year had elapsed since both the disability 
award of 50 percent and the request for a VA Form 21-686c had 
occurred, the RO was required to make the increase in 
compensation for the veteran's wife effective from the first 
day of the month following the month in which the claim for 
additional compensation was received.  The claim was received 
on August 9, 2004, and the RO correctly established an 
effective date of September 1, 2004.  There is no legal basis 
for granting an effective date earlier than September 1, 
2004.

Accordingly, for the reasons and bases discussed hereinabove, 
the veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The claim for an earlier effective date for increased 
compensation based on dependency is denied.


REMAND

In June 2004, the RO contacted the veteran to ask if he had 
any additional evidence to support his claims (see Report of 
Contact, VA Form 119).  He said that he was being treated by 
Dr. Falcone at the VA clinic in Hackensack, New Jersey.  He 
also said he had medical records from the Social Security 
Administration (SSA) that he would obtain and send to the RO, 
but he did not do so.

The RO obtained the veteran's VAOPT records from the 
Community Based Outpatient Clinic (CBOC) in Hackensack.  The 
RO, however, did not make any attempts to obtain his records 
from SSA.  Even though he said he would obtain these records, 
it is ultimately VA's responsibility to obtain records in the 
custody of a Federal Agency.  38 C.F.R. § 3.159(c)(2); see, 
too, Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA has 
the duty to assist veterans in obtaining records in the 
custody of a Federal department or agency).  So a remand is 
necessary so an attempt can be made to do so. 

Accordingly, the veteran's claims for an increased rating for 
PTSD and a TDIU are REMANDED for the following additional 
development and consideration:

1.  Contact the SSA and obtain any 
decision that agency might have made 
concerning a claim filed by the veteran 
for disability benefits, including any 
medical records used to make the decision, 
copies of any hearing transcripts, etc.  

2.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


